Order unanimously affirmed in so far as it awards defendant a counsel fee in the sum of $250 and in all other respects reversed, without costs to either party. The custody of the child is to remain with the plaintiff. The right of visitation on the part of the defendant may be provided for in the order to be entered hereon in accordance with the provisions of paragraph 4 of the separation agreement entered into between the parties on September 23, 1936. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.